DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/14/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat 10608774 and US Pat 11012174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                 
Response to Amendment
In response to the action mailed on 9/14/2021, the Applicant has filed a response amending the claims.

Response to Arguments
In view of Applicant’s response the claims are allowable. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

This amendment is to correct a minor informality.

The amendments is the following: 

Regarding Claim 17, A method comprising: activating, by a processing system including at least one processor, a first light source of an optical transponder of a telecommunication network, wherein the processing system includes the optical transponder, and wherein the first light source is activated by the optical transponder in response to the optical transponder being powered on; 
detecting, by the processing system including the optical transponder, a receiving of a light from the first light source at a network switch of the telecommunication network via a notification from the network switch; 
activating, by the processing system including the optical transponder, a second light source at the network switch; 
detecting, by the processing system including the optical transponder, a receiving of a light from the second light source at the optical transponder; 
verifying, by the processing system including the optical transponder, that the optical transponder and the network switch match a network provisioning order,  wherein the verifying comprises determining that the light from the first light source was received at the network switch and determining that the light from the second light source was received by the optical transponder [[ . ]] ; and 
generating, by the processing system including the optical transponder, an indication that the optical transponder is correctly installed, when the optical transponder and the network switch match the network provisioning order.

Allowable Subject Matter
Claims 1-7, 10, 13-17 and 20-26 are allowed. 
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Hisamoto (US Pub 20120224170)  Fig 3 teaches a node comprising a controller 101 (processing system) that activates a first light source (197) of an optical transmit/receive device (transponder 190) of a telecommunication network, the controller 101 includes the optical transmit/receive device (transponder 190), the controller 101 (processing system), that includes the optical transmit/receive device (transponder 190), detects a receiving of a test light from the first light source (197) at an add/drop port of an optical add/drop multiplexer (110, 130) of the telecommunication network via a notification from the optical add/drop multiplexer (110,130), the controller 101 (processing system), that includes the optical transmit/receive device (transponder 190), tests the optical transmit/receive device (transponder 190) and the add/drop port of the optical add/drop multiplexer (110, 130) in response to the detecting of the receiving of the test light from the first light source (197).



Zimmerman (US Pub 20120042213) Fig 4 teaches a central facility 110’ comprising a user that verifies (e.g. at step 437) that devices being tested match a work order (network provisioning order) (i.e. in response to an acceptable test), and the central facility 110’ has a user that generates (e.g. at step 439) an indication that a device is correctly installed when the devices being tested match the work order (network provisioning order) (i.e. in response to an acceptable test).

Liu et al (US Pub 20090067836) Fig 5 teaches a central facility (GLT) comprising a processing system 550 that includes an optical transmit/receive device (e.g. 510, 518) so as to automatically perform a function (e.g. testing/verification).

The additional prior art relevant to the Applicant’s disclosure is the following:

Jennings et al (US Pat 6317535) and more specifically Fig 2.

Prairie et al (US Pat 6834139) and more specifically Fig 1.

Fan et al (US Pub 20080304834) and more specifically Fig 1.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A method comprising: 
activating, by a processing system including at least one processor, a first light source of an optical transmit/receive device of a telecommunication network, wherein the processing system includes the optical transmit/receive device, and wherein the first light source is activated by the optical transmit/receive device in response to the optical transmit/receive device being powered on; 
detecting, by the processing system including the optical transmit/receive device, a receiving of a light from the first light source at a port of an optical add/drop multiplexer of the telecommunication network via a notification from the optical add/drop multiplexer; 
routing, by the processing system including the optical transmit/receive device, a light from a second light source of the telecommunication network to the port of the optical add/drop multiplexer; 
detecting, by the processing system including the optical transmit/receive device, a receiving of the light from the second light source at the optical transmit/receive device; 
verifying, by the processing system including the optical transmit/receive device, that the optical transmit/receive device and the port of the optical add/drop multiplexer match a network provisioning order, wherein the verifying comprises determining that the light from the first light source was received at the port of the optical add/drop multiplexer and determining that the light from the second light source was received at the optical transmit/receive device; and 
generating, by the processing system including the optical transmit/receive device, an indication that the optical transmit/receive device is correctly installed, when the optical transmit/receive device and the port of the optical add/drop multiplexer match the network provisioning order.

Regarding Claim 10, A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 
activating a first light source of an optical transponder of a telecommunication network, wherein the processing system includes the optical transponder, and wherein the first light source is activated by the processing system including the optical transponder in response to the optical transponder being powered on; 
detecting a receiving of a light from the first light source at a network switch of the telecommunication network, wherein the detecting is performed by the processing system including the optical transponder in response to receiving a notification from the network switch; 
activating a second light source at the network switch; 
detecting a receiving of a light from the second light source at the optical transponder; 
verifying that the optical transponder and the network switch match a network provisioning order, wherein the verifying is performed by the processing system including the optical transponder, and wherein the verifying comprises determining that  the light from the first light source was received at the network switch and determining that the light from the second light source was received at the optical transponder; and 
generating an indication that the optical transponder is correctly installed, wherein the generating is performed by the processing system including the optical transponder in response to the optical transponder and the network switch matching the network provisioning order.

Regarding Claim 17, A method comprising: activating, by a processing system including at least one processor, a first light source of an optical transponder of a telecommunication network, wherein the processing system includes the optical transponder, and wherein the first light source is activated by the optical transponder in response to the optical transponder being powered on; 
detecting, by the processing system including the optical transponder, a receiving of a light from the first light source at a network switch of the telecommunication network via a notification from the network switch; 
activating, by the processing system including the optical transponder, a second light source at the network switch; 
detecting, by the processing system including the optical transponder, a receiving of a light from the second light source at the optical transponder; 
verifying, by the processing system including the optical transponder, that the optical transponder and the network switch match a network provisioning order,  wherein the verifying comprises determining that the light from the first light source was received at the network switch and determining that the light from the second light source was received by the optical transponder; and 
generating, by the processing system including the optical transponder, an indication that the optical transponder is correctly installed, when the optical transponder and the network switch match the network provisioning order.
 
Although methods/systems for indicating correct installation of optical transmit/receive devices (transponders) are well known in the art, there is no teaching, suggestion or motivation to generate a method/system that indicates correct installation of an optical transmit/receive device (transponder) with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636